ACCEPTED
                                                                            06-15-00108-CR
                                                                 SIXTH COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                                                                     12/23/2015 11:00:39 AM
                                                                           DEBBIE AUTREY
                                                                                     CLERK

                 ORAL ARGUMENT WAIVED

                  CAUSE NO. 06-15-00108-CR                  FILED IN
                                                     6th COURT OF APPEALS
                                                       TEXARKANA, TEXAS
                            IN THE                  12/23/2015 11:00:39 AM
                                                         DEBBIE AUTREY
                     COURT OF APPEALS                        Clerk


     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

          ALEXANDER NATHANIEL BRENES, Appellant

                               V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

          ON APPEAL FROM THE 6TH DISTRICT COURT;
       LAMAR COUNTY, TEXAS; TRIAL COURT NO. 23814;
           HONORABLE WILLIAM H. HARRIS, JUDGE
____________________________________________________________

    APPELLEE’S (STATE’S) SECOND
   MOTION TO EXTEND TIME TO FILE
               BRIEF
____________________________________________________________

                    Gary D. Young
                    Lamar County and District Attorney
                    Lamar County Courthouse
                    119 North Main
                    Paris, Texas 75460
                    (903) 737-2470
                    (903) 737-2455 (fax)

                    ATTORNEYS FOR THE STATE OF TEXAS


                               1
                     CAUSE NO. 06-15-00108-CR

                                IN THE

                         COURT OF APPEALS

     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

            ALEXANDER NATHANIEL BRENES, Appellant

                                   V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

          ON APPEAL FROM THE 6TH DISTRICT COURT;
       LAMAR COUNTY, TEXAS; TRIAL COURT NO. 23814;
           HONORABLE WILLIAM H. HARRIS, JUDGE
____________________________________________________________


    APPELLEE’S (STATE’S)
 SECOND MOTION TO EXTEND
     TIME TO FILE BRIEF
____________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the State of Texas, by and through Gary D. Young, the

elected County and District Attorney of Lamar County, Texas and the Lamar

County and District Attorney’s Office, respectfully submits this Second

Motion to Extend Time to File Brief under Tex. R. App. P. 10 and 38. The

State of Texas moves this Court pursuant to the Texas Rules of Appellate

                                    2
Procedure for an extension of time in which to file the Appellee’s (State’s)

Brief upon good cause shown below.

                                       I.

      On or about October 20, 2015, the appellant, Alexander Nathaniel

Brenes (Brenes) filed his brief in the above-styled and numbered cause.

The appellee’s (State’s) brief was then due on November 19th, but the State

moved for, and this Court granted, an extension until December 18, 2015.

      At the time of the filing of this motion, the appellee’s (State’s) brief is

currently past due, but the State seeks an additional five (5) days to file its

brief on December 23, 2015.

                                      II.

      This is an appeal from the 6th Judicial District Court of Lamar County,

Texas. In the District Court, the cause number was 23814.

                                      III.

      On or about June 25, 2015, the appellant (Brenes) filed his notice of

appeal in this Court. By electronic filing or about August 25th, the District

Clerk of Lamar County filed the Clerk’s Record. The official court reporter

filed the Reporter’s Record on or about August 31, 2015. On or about

September 14, 2015, the District Clerk filed a supplemental Clerk’s Record.

      The appellant (Brenes) filed a motion to extend time to file his brief,


                                       3
which this Court granted on or about September 15, 2015. The appellant

then filed his brief on October 20, 2015.

                                     IV.

      Since November 19th, counsel for the appellee (State) had the

Thanksgiving holidays (November 26th and November 27, 2015) and was

preparing the appellee’s (State’s) brief in cause numbers 06-15-00074-CR

and 06-15-00075-CR styled Glenn Edwin Rundles v. The State of Texas in

the Sixth Judicial District Court of Appeals at Texarkana, which was filed on

or about December 1, 2015. In addition to the Rundles brief, counsel for

the State was preparing the appellee’s (State’s) brief in cause number

06-15-00023-CR styled Jessica Boyett v. The State of Texas, which was

subsequently filed on Friday, December 4, 2015 (now set for submission on

December 30, 2015).

      During the following week beginning on December 7th, counsel for

the State had criminal dockets, and was preparing for those dockets, which

included grand jury and docket for status conferences on December 10,

2015. Beginning on Monday, December 14th, counsel for the State had a

hearing on a motion to set reasonable bail in cause number 26400 styled The

State of Texas v. Rory Hicks and a pre-trial hearing in cause number 26338

styled The State of Texas v. Christian Sims in the Sixth Judicial District


                                      4
Court of Lamar County.        On December 15th, counsel for the State had

revocation hearings in cause numbers 24882, 23522, 24825 and 25262 in the

Sixth Judicial District Court of Lamar County. Afterwards, counsel for the

State was preparing for an arraignment and plea bargain docket that was

scheduled for December 22, 2015.

        Due to these circumstances, counsel for the appellant (State) was

unable to complete the research necessary to prepare the brief in this

appellate cause, thus necessitating this second request for an extension of

time.     However, counsel for the State has completed the brief and

respectfully requests this Court to extend the time a short period of five (5)

days from December 18th to December 23, 2015.

                                       V.

        The purpose of this motion is not for delay, but so that justice may be

had by all parties. As the appellee, the State requests that an extension of

time until Wednesday, December 23, 2015 be granted for the filing of

Appellee’s Brief, or until such time as this Court deems appropriate.

        WHEREFORE PREMISES CONSIDERED, the State of Texas prays

that upon final submission of this motion to this Court’s motion docket, this

Court grant the State’s Second Motion to Extend Time to File Its Brief in its

entirety and grant the State of Texas an additional five (5) days in which to


                                       5
file its brief on or before Wednesday, December 23, 2015; and for such other

and further relief, both at law and in equity, to which it may be justly and

legally entitled.

                               Respectfully submitted,

                               Gary D. Young
                               Lamar County & District Attorney
                               Lamar County Courthouse
                               119 North Main
                               Paris, Texas 75460
                               (903) 737-2470
                               (903) 737-2455 (fax)

                               By:________________________________
                                    Gary D. Young, County Attorney
                                    SBN# 00785298

                               ATTORNEYS FOR STATE OF TEXAS




                                     6
                            VERIFICATION

STATE OF TEXAS  §
                §
COUNTY OF LAMAR §

      BEFORE ME, the undersigned authority, on this day personally
appeared Gary D. Young, who after being duly sworn stated:

      I am the attorney representing the Appellee in the above-styled
      and numbered appellate cause. I have read the foregoing
      Second Motion to Extend Time to File Appellee’s Brief and the
      facts and allegations contained are known to me and they are
      true and correct to the best of my knowledge.


                                     _____________________________
                                     Gary D. Young

STATE OF TEXAS                 §
COUNTY OF LAMAR                §

      Subscribed and sworn to before me by Gary D. Young on this the 23rd
day of December, 2015, to certify which witness my hand and seal of office.


                                     _____________________________
                                     Notary Public, State of Texas




                                     7
                     CERTIFICATE OF SERVICE

      This is to certify that in accordance with Tex. R. App. P. 9.5, a true

copy of the “Appellee’s (State’s) Second Motion to Extend Time for Filing

Brief has been served on the 23rd day of December, 2015 upon the

following:

      Michael Mowla
      Michael Mowla, PLLC
      P.O. Box 868
      Cedar Hill, TX 75106-0868
      michael@mowlalaw.com


                                     ______________________________
                                     GARY D. YOUNG
                                     gyoung@co.lamar.tx.us




                                     8